Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 1-14-22 has been entered and fully considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Lewis (US 2009/0097688) in view of Tricoukes et al. (US 2011/0089207).
Regarding claim 1, Lewis (Fig. 1-6, 10, and 12) discloses a head-mounted computing device comprising:
a processor (36, which includes circuitry to decode and play “audio data files” as discussed in [0034]);
a battery (part of 18, with “battery” discussed in [0039]);
a first temple member and a second temple member (70, shown on the left and right of 72 in Fig. 12), each having a corresponding first end (the left end of each 70, as viewed in Fig. 6), a corresponding second end (the right end in Fig. 6) that presents a mechanical coupling member (projections 50 and recesses 52, discussed in [0041], and seen on the right side of 70 in Fig. 6) adapted to secure a peripheral device to the corresponding second end (eg. 84 may be a peripheral to allow for music playback, or telephone equipment, etc., as discussed in [0034], secured to the end of 70 with 50 and 52), and a hardware interface (82 in Fig. 12, also labelled 54 in Fig. 6 and 40 in Fig. 2) adapted to couple the peripheral device to the processor (“electrical connector arrangement 34 to provide an electrical connection between the receiver module 36 carried by the said one of the temples 16 of the glasses and circuits” as discussed in [0041]) when the peripheral device is secured to the corresponding second end via the mechanical coupling member (eg. with 50 and 52, as discussed above). 
However, Lewis fails to specifically teach or suggest wherein the circuits 36 are a “processor,” or wherein the battery is part of the head-mounted computing device (the battery of Lewis is instead inside the peripheral 84), or “a bridge member configured to be located around a posterior portion of a user’s head in a worn position.”
Tricoukes (Fig. 6 and 7) discloses a head-mounted computing device (seen on a user’s head in Fig. 7) comprising:
a processor (a “processing device” inside the side portions 220 and 230 discussed in [0026], and an “external processing device” discussed in [0041]);
a battery (a “battery” inside the side portions 220 and 230, discussed in [0026]);
a bridge member (310) configured to be located around a posterior portion of a user’s head in a worn position (310 is on the posterior portion of the user’s head, seen in Fig. 6 and 7, compare also to 110 in Fig. 1 or 2, which shows a similar element in a different viewpoint);
a first temple member and a second temple member (320 and 330), each having a corresponding first end (the bottom end of each, as viewed in Fig. 7) hingedly coupled to opposing ends of the bridge member (seen best by comparing Fig. 6 and Fig. 7, both temple members 320 and 330 are attached to left and right ends of 310, and can swing outwards as seen in Fig. 6, and inwards as seen in Fig. 7, by using the connection to 310, described as “rotated about the pivoting member 310” in [0043], see also [0023] which discusses how the similar element “110 preferably pivots around a central portion, such as a hinge”),
a corresponding second end (the top end in Fig. 7) that presents a mechanical coupling member (360) adapted to secure a peripheral device to the corresponding second end (eg. 352 may be a peripheral to allow for display to the user, as discussed in [0043], secured to the end of 320 with 360, with other peripheral options, such as a microphone, discussed in [0039]), and a hardware interface (“wires” and “ports” discussed in [0041]) adapted to couple the peripheral device to the processor (“wires can be used to connect the display device 252 to one or more ports in a side portion 220, 230, permitting the display device 252 to present information from an external processing device” as discussed in [0041]) when the peripheral device is secured to the corresponding second end via the mechanical coupling member (eg. with 360, as discussed above). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Lewis to include a processor and battery as part of the head-mounted device and to include a bridge member located around a posterior portion of a user’s head as taught by Tricoukes because this allows the head-mounted device to be supported by the user’s head without touching the user’s nose (as with the bridge of traditional glasses) which can be more comfortable for a user.

Claims 8, and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (US 2014/0244854) in view of Yeh (US 2006/0109350).
Regarding claim 8, Patel (Fig. 3) discloses a non-transitory computer storage medium (“non-transitory” medium discussed in [0032]) storing computer-useable instructions (“computer program code containing instructions” also discussed in [0032]) that, when used by one or more computing devices (“computer” discussed in [0032]), cause the one or more computing devices to perform operations comprising:
determining that a peripheral device (called a “first unit”) is being removed from a second unit (“undocking a device from a dock” as discussed in [0024], while step 302 of Fig. 3 and [0020] discusses how “at the first device, the first connection to the second device may be disconnected at 302”);
based on determining the peripheral device is being removed (eg. in 302, as discussed above), initiating a wireless connection between the peripheral device and the second unit (after 302, a wireless connection is established in 303, see also [0019] which discusses how “upon disconnecting the HDMI connection, the mobile device may automatically connect to the television by a Wi-Fi connection”); and
transmitting the image data capture stream, via the wireless connection, from the peripheral device to the second unit (“the movie may be streamed from the mobile device to the television by Wi-Fi” as discussed in [0019]). 
However, Patel fails to teach or suggest “initiating an image data capture stream, wherein the image data is captured via a peripheral device that is coupled to a head-mounted unit” or wherein the second unit is specifically a “head-mounted” unit.
Yeh (Fig. 2) discloses one or more computing devices (10) performing operations comprising:
initiating an image data capture stream between a display coupled to a head-mounted unit (the lenses 11 of the head-mounted unit act as displays, see “project images to the lenses” discussed in [0021]) and a peripheral device (images are captured using the peripheral device 35, which is a camera, and the data stream is then transmit to “directly to project images to the lenses” as discussed in [0021] via the “connection part” in 120, see [0017]), wherein the image data is captured via the peripheral device (30, including camera 35, capture the image data) that is coupled to the head-mounted unit (as seen in Fig. 2, 30 is coupled to head-mounted unit 10 via 120);
initiating a wireless connection between the peripheral device and a display (“a wireless transmission device (not shown) that is capable of connecting to a computer” as discussed in [0021]); and
transmitting the image data capture stream, via the wireless connection, from the peripheral device to the display (“captured data are transmitted… through the wireless transmission device” as discussed in [0021]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Patel so the computing devices include “initiating an image data capture stream, wherein the image data is captured via a peripheral device that is coupled to a head-mounted unit” and wherein the second unit is a “head-mounted” unit as taught by Yeh because then “it is not necessary for him to come back to the room where the computer mounts” (see [0021] of Yeh) in order to view video (eg. as discussed in [0021] of Patel) and the camera allows a mobile method of capturing security video (see [0003] of Yeh).

Regarding claim 10, Patel and Yeh disclose a computer storage medium as discussed above, and Patel further discloses terminating data transmission via a hard connection (“Disconnecting a connection” as discussed in [0024]) based on determining the peripheral device is being removed (based on “undocking a device from a dock” as discussed in [0024]).

Regarding claim 11, Patel and Yeh disclose a computer storage medium as discussed above, and the combination further discloses wherein the peripheral device is configured to transmit data to the head mounting unit via a hardware interface when the peripheral device is secured to the head mounting unit (Yeh discloses wherein the camera 35 transmits “captured data” directly to the lens of the head mounting unit in [0021], while Patel teaches that when the peripheral device is secured to the second unit, eg. “upon docking the mobile device 401 on the dock 402… streaming of the movie from the mobile device 401 to the dock 402 may automatically switch to the pogo pin connection 404”) and to transmit data to the head mounting unit via a wireless connection when the peripheral device is disconnected from the head mounting unit (after disconnecting the hardware interface, eg. “disconnect the HDMI connection,” “the mobile device may automatically connect to the television by a Wi-Fi” as discussed in [0019]).
It would have been obvious to one of ordinary skill in the art to combine Patel and Yeh for the same reasons as discussed above.

Regarding claim 12, Patel and Yeh disclose a computer storage medium as discussed above, and Yeh further discloses wherein the peripheral device is a camera (30 includes 35, which is a camera). 
It would have been obvious to one of ordinary skill in the art to combine Patel and Yeh for the same reasons as discussed above.

Regarding claim 13, Patel and Yeh disclose a computer storage medium as discussed above, and Yeh further discloses transmitting image data from the camera to a display peripheral (40) of the head mounted unit via the wireless connection (“captured data are transmitted to the palm-size monitor 40 through the wireless transmission device to facilitate the user to watch the data immediately” as discussed in [0021]) and causing display of the image data at the display peripheral (40 includes a display to view the image data, as seen in Fig. 1). 
It would have been obvious to one of ordinary skill in the art to combine Patel and Yeh for the same reasons as discussed above.

Regarding claim 14, Patel and Yeh disclose a computer storage medium as discussed above, and Patel further discloses:
determining that the peripheral device has been reattached to a head-mounted unit (eg. when 30 is inserted into 10 of Yeh in Fig. 3, corresponding to when the 401 is inserted into dock 402 of Patel in Fig. 4);
based on determining the peripheral device is being reattached (eg. when it is “determined that the mobile device 401 is connected to the dock 402” as discussed in [0015]), initiating a hard connection between the peripheral device and the head mounted unit (“automatically switch to the pogo pin connection 404” as discussed in [0015]) and terminating the wireless connection (“upon determining that the mobile device 401 is connected to the dock 402 by the wired connection 404, the wireless connection 403 may be automatically disconnected” as discussed in [0015]); and
transmitting the image data capture stream via the hard connection (“streaming of the movie from the mobile device 401 to the dock 402” via the pogo pin connection, see [0015]).

Claims 15, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Yeh and Nakajima (US 2016/0178903).
Regarding claim 15, Patel (Fig. 3) discloses a computer-implemented method (“computer” discussed in [0032]) for managing peripheral connections (eg. the connection between 401 and 402, seen in Fig. 4), the method comprising:
determining that a peripheral device (called a “first unit”) is being removed from a second unit (“undocking a device from a dock” as discussed in [0024], while step 302 of Fig. 3 and [0020] discusses how “at the first device, the first connection to the second device may be disconnected at 302”);
based on determining the peripheral device is being removed (eg. in 302, as discussed above), transitioning from the first wireless connection to a second wireless connection (as seen in Fig. 3, the first connection transitions into a second connection using 302 and 303, while claim 5 specifically discusses how “each of the first connection and second connection are a connection-type independently selected from the group consisting of… wireless, Wi-Fi, Bluetooth, Internet, or other wireless connection protocol”); and
transmitting data (“stream the content”), via the second wireless connection (in step 304), between the peripheral device and the second unit (“stream the content to the second device over the second connection, at 304” as discussed in [0020]). 
However, Patel fails to teach or suggest “initiating an image data capture stream, wherein the image data is captured via a peripheral device that is coupled to a head-mounted unit” or wherein the second unit is specifically a “head-mounted” unit.
Yeh (Fig. 2) discloses a computer-implemented method for managing peripheral connections (30) to a head mounted unit (10), the method comprising:
initiating an image data capture stream between a display (the lenses 11 of the head-mounted unit act as displays, see “project images to the lenses” discussed in [0021]) and a peripheral device (images are captured using the peripheral device 35, which is a camera, and the data stream is then transmit to “directly to project images to the lenses” as discussed in [0021] via the “connection part” in 120, see [0017]) via a first wireless connection (using “a wireless transmission device” as discussed in [0021]), wherein the image data is captured via the peripheral device (30, including camera 35, capture the image data), and wherein peripheral device are coupled to the head-mounted unit (as seen in Fig. 2, 30 is coupled to head-mounted unit 10 via 120).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Patel so the computing devices include “initiating an image data capture stream, wherein the image data is captured via a peripheral device that is coupled to a head-mounted unit” as taught by Yeh because then “it is not necessary for him to come back to the room where the computer mounts” (see [0021] of Yeh) in order to view video (eg. as discussed in [0021] of Patel) and the camera allows a mobile method of capturing security video (see [0003] of Yeh).
However, Yeh only teaches wherein the display is a part of the head-mounted device (specifically, the lenses 11, as discussed in [0021]), and so fails to teach or suggest wherein the display is a “peripheral” display that can be “coupled to the head-mounted unit.”
Nakajima (Fig. 1 and 2) discloses a head-mounted device including a peripheral display (display 1, shown in Fig. 1 and 2, can be removed from the head mounted device body 3, as discussed in [0037], which the examiner interprets as reading upon the claimed “peripheral” display) and peripheral device (peripheral 4 may include a camera, as discussed in [0062], which is also removable similarly to as discussed above), wherein the peripheral display and the peripheral device are coupled to the head-mounted unit (via mounting hole 10h, as discussed in [0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Patel and Yeh so the computing devices include a “peripheral display” as taught by Nakajima because this allows the user the option of removing peripherals that are not actively in use, reducing the weight of the head-mounted display, which can improve comfort.

Regarding claim 17, Patel, Yeh, and Nakajima disclose a method as discussed above, and Patel further discloses wherein the first wireless connection has transmission range that is shorter than the second wireless connection (as discussed above, Patel discusses in claim 5 how the first and second connection-types are selected from the group including “near field communications, wireless, Wi-Fi, Bluetooth, Internet, or other wireless connection protocol,” and so the first connection type may be Bluetooth, while the second connection may be Wi-Fi, and it is well known that Bluetooth has a range of roughly 30 feet while Wi-Fi has a range of roughly 150 feet). 

Regarding claim 19, Patel, Yeh, and Nakajima disclose a method as discussed above, and Yeh further discloses wherein the peripheral device is a camera (30 includes 35, which is a camera). 
It would have been obvious to one of ordinary skill in the art to combine Patel, Yeh, and Nakajima for the same reasons as discussed above.

Regarding claim 20, Patel, Yeh, and Nakajima disclose a method as discussed above, and Patel further discloses the method comprising:
determining that the peripheral device has been reattached to a head-mounted unit (eg. when 30 is inserted into 10 of Yeh in Fig. 3, corresponding to when the 401 is inserted into dock 402 of Patel in Fig. 4);
based on determining the peripheral device is being reattached (eg. when it is “determined that the mobile device 401 is connected to the dock 402” as discussed in [0015]), transitioning to the first wireless connection between the peripheral device (although [0015] only discusses specifically “automatically switch to the pogo pin connection 404,” [0023] also teaches that the connection may be a “wired or wireless connection,” while claim 5 specifically teaches wherein both first and second connections may be wireless) and the head mounted unit and terminating the second wireless connection (“upon determining that the mobile device 401 is connected to the dock 402… the wireless connection 403 may be automatically disconnected” as discussed in [0015]); and
transmitting the image data capture stream via the first wireless connection (both the first and second connections “stream the content,” see 301 and 304 in Fig. 3).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lewis and Tricoukes as applied to claim 1 above, and further in view of Rousseau et al. (US 2020/0183190).
Regarding claim 2, Lewis and Tricoukes disclose a device as discussed above, and although Tricoukes discloses a battery, Lewis and Tricoukes fail to teach or suggest any specific details about the battery connections.
Rousseau (Fig. 1-3, and 8) discloses a head-mounted computing device comprising:
a processor (“image processing module” shown in the right temple of Fig. 3, with “processor” also discussed in [0019]);
a battery (“battery” shown in the left temple of Fig. 3);
a first temple member (14) and a second temple member (16), each having a corresponding first end (the left end in Fig. 1), a corresponding second end (with tips 20) with a peripheral device (24, a removable “additional electronic module” as discussed in [0051], see also “different right tips containing different sensors, that can fit for some specific activities” as discussed in [0097]), and a hardware interface (called an “additional electronic connector 164”) adapted to couple the peripheral device to the processor when the peripheral device is secured to the corresponding second end (using the “communication unit” seen in the right temple of Fig. 8, the “data” from the peripheral device, see [0055], is sent to the “electronic module” in the right temple as discussed in [0056], which is controlled by the processor as discussed in [0054]);
wherein the hardware interface is further adapted to couple the peripheral device to the battery when the peripheral device is secured to the corresponding second end via the mechanical coupling member (when the peripheral device 24 is attached, 164 is used so that “additional electronic module 24 may be supplied with power” as discussed in [0052]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Lewis and Tricoukes so the hardware interface is further adapted to couple the peripheral device to the battery when the peripheral device is secured to the corresponding second end via the mechanical coupling member as taught by Rousseau because this allows the peripheral device to use the main power supply from the head-mounted device, allowing for a smaller power supply in the peripheral, which reduces its weight.

Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis and Tricoukes as applied to claim 1 above, and further in view of Patel.
Regarding claim 3, Lewis and Tricoukes disclose a device as discussed above, however fail to teach or suggest wherein the hardware interface includes a set of pogo pins adapted to compress when the peripheral device is secured to the corresponding second end via the mechanical coupling member.
Patel (Fig. 4) teaches a computing device including a hardware interface which includes a set of pogo pins (“pogo pin connector” discussed in [0015]) adapted to compress (“pogo pins” are named due to resemblance to “pogo sticks” and are spring-loaded pins that compress to form an electrical connection) when the peripheral device is secured to the corresponding second end via the mechanical coupling member (eg. when “mobile device 401 is connected to the dock 402” as discussed in [0015]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Lewis and Tricoukes to include a set of pogo pins adapted to compress when the peripheral device is secured to the corresponding second end via the mechanical coupling member as taught by Patel because pogo pins are a well-known electrical connection type and allow for electrical connections that are resistant to shocks and vibration.

Regarding claim 7, Lewis and Tricoukes disclose a device as discussed above, and Lewis further discloses wherein data is transmit to the head mounting computing device via a wireless connection (eg. using Bluetooth as discussed in [0034]).
However, Lewis and Tricoukes fail to teach or suggest wherein “the peripheral device” is configured to transmit data to the head mounting computing device via a wireless connection “when the peripheral device is disconnected from the mechanical coupling member.”
Patel (Fig. 3 and 4) discloses a display device wherein a peripheral device (401) is configured to transmit data to a computing device (402) via the hardware interface (eg. a “wired connection 404” as discussed in [0015]) when the peripheral device is secured to the computing device (“upon docking the mobile device 401 on the dock 402… streaming of the movie from the mobile device 401 to the dock 402 may automatically switch to the pogo pin connection 404” as discussed in [0015]) and to transmit data to the head mounting computing device via a wireless connection when the peripheral device is disconnected from the mechanical coupling member (when “undocking a device from a dock” as discussed in [0024], a wireless connection is established in 303, see also [0015] which discusses how “streamed from the mobile device 401 to the dock 402 over the wireless connection 403”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Lewis and Tricoukes to transmit data to the head mounting computing device via a wireless connection when the peripheral device is disconnected from the mechanical coupling member as taught by Patel because “the content stream may be uninterrupted upon switching from the first connection to the second connection” even when uncoupling the peripheral device (see [0003]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lewis and Tricoukes as applied to claim 1 above, and further in view of Boesen (US 2018/0124497).
Regarding claim 4, Lewis and Tricoukes disclose a device as discussed above, however fail to teach or suggest wherein the mechanical coupling comprises a magnetic coupling. 
Boesen (Fig. 1) discloses a head-mounted computing device (124) including a peripheral (102) secured with a mechanical coupling member wherein the mechanical coupling comprises a magnetic coupling (“the glasses may be coupled to the wireless earpieces utilizing magnetic connectors” as discussed in [0015]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Lewis and Tricoukes so the mechanical coupling comprises a magnetic coupling as taught by Boesen because this allows the peripheral and the head-mounted device to “automatically couple” when in close contact (see [0048]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lewis and Tricoukes as applied to claim 1 above, and further in view of Boesen and Patel.
Regarding claim 5, Lewis and Tricoukes disclose a device as discussed above, and Lewis further discloses wherein the peripheral device comprises an internal battery (18 includes a battery, as discussed above, see [0039]).
However, Lewis and Tricoukes fail to teach or suggest the peripheral device “includes an internal battery” and is “configured to operate using the battery of the head mounting computing device when coupled via the mechanical coupling member.”
Boesen (Fig. 1 and 2) discloses a head-mounted computing device (124) including a peripheral (102) wherein the peripheral device comprises an internal battery (208), wherein the peripheral device is configured to operate using the battery of the head mounting computing device when coupled via the mechanical coupling member (“magnetically couple the wireless earpieces with the augmented reality glasses” in order to “provide a power connection for powering the wireless earpieces utilizing power provided by the augmented reality glasses” as discussed in [0072]), wherein the peripheral device is configured to operate using the internal battery (“The battery 208 is a power storage device configured to power the wireless earpieces 202” as discussed in [0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Lewis and Tricoukes so the peripheral device includes an internal battery and is configured to operate using the battery of the head mounting computing device when coupled via the mechanical coupling member as taught by Boesen because this allows the peripheral batteries to charge (see [0055]).
However, while the combination of Lewis, Tricoukes, and Boesen teach the peripheral device has an internal battery to supply power for operation (as discussed in [0040] of Boesen), they fail to teach or suggest explicitly wherein the peripheral device is configured to operate using the internal battery “when decoupled from the mechanical coupling member.”
Patel discloses wherein a peripheral device is configured to operate when decoupled from the mechanical coupling member (401 is decoupled from 402 as seen in Fig. 4a, and continues to operate, eg. “wirelessly stream content” as discussed in [0015]).
Therefore, the combination of Lewis, Tricoukes, and Boesen with Patel would provide a head-mounted computing device (eg. 124 of Boesen) including a peripheral device (eg. 102 of Boesen) that is configured to operate using the internal battery (eg. 208 of Boesen) when decoupled from the mechanical coupling member (as taught by Patel).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Lewis, Tricoukes, and Boesen so the peripheral device operates when decoupled from the mechanical coupling member as taught by Patel because this allows the user to “wirelessly stream content” (see [0015]), which allows for additional flexibility and freedom of movement between the peripheral and display.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lewis, Tricoukes, Boesen and Patel as applied to claim 5 above, and further in view of Vardi (US 2013/0002559).
Regarding claim 6, Lewis, Tricoukes, Boesen and Patel disclose a device as discussed above, however fail to teach or suggest wherein the peripheral device is a handheld camera. 
Vardi (Fig. 2) discloses a head-mounted computing device (10) including a peripheral device (42) wherein the peripheral device is a handheld camera (“camera 42” discussed in [0050], see also Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Lewis, Tricoukes, Boesen and Patel so the peripheral device is a handheld camera as taught by Vardi because this allows a user to see a “real-world view” (see [0024]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Patel, Yeh, and Nakajima as applied to claim 15 above, and further in view of Yasunaka et al. (US 2019/0332566).
Regarding claim 18, Patel, Yeh, and Nakajima disclose a method as discussed above, however fail to teach or suggest wherein determining the peripheral device is being removed is based on determining a magnetic field change between the peripheral device and the head mounted unit. 
Yasunaka (Fig. 1) discloses a method wherein determining the peripheral device (20) is being removed is based on determining a magnetic field change between the peripheral device and the second unit (“a change in magnetic field to detect a connection of the millimeter-wave connectors 52 and 62” as discussed in [0101]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Patel, Yeh, and Nakajima to determine the peripheral device is being removed is based on determining a magnetic field change between the peripheral device and the head mounted unit as taught by Yasunaka because this is a well-known method of detecting a connection between two electronic devices (eg. between 10 and 20, seen in Fig. 1).

Response to Arguments
Applicant’s arguments with respect to claims 1-7, 15, and 17-20 have been considered but are moot in view of the new grounds of rejection.
In view of the amendments, the reference of Tricoukes and Nakajima have been added for new grounds of rejection.

Applicant's arguments filed 1-14-22, directed towards claims 8 and 10-14, have been fully considered but they are not persuasive.
Regarding claim 8, the applicant argues that Yeh only teaches “the monitor is incorporated in the audio-visual recording device 30” and so fails to teach a monitor when the element 30 is removed.  The examiner respectfully disagrees.  While Yeh does teach both an external monitor (such as 40) and a monitor that is part of audio-visual recording device 30, those are merely some of the possible options, and Yeh further discloses that the display may be directly incorporated into the lenses separately from element 30, for example as “a thin-film LCD eyeshade” (as discussed in [0021]).  While not being used in the rejection above, see also Fig. 3 which more clearly shows an embodiment wherein the peripheral 30 is separated from the display lenses 11.  Therefore, Patel and Yeh properly teach wherein the image data stream may be transmit to a diaplay coupled to a head-mounted unit when a peripheral device is removed from the head-mounted unit, as recited in the claims.

Allowable Subject Matter
Claims 9 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 9, Patel and Yeh disclose a computer storage medium as discussed above, and Patel further discloses wherein determining the peripheral device is being removed is based on determining a set of compressible pogo pins (“determined that the mobile device 401 is connected to the dock 402… by a pogo pin connector” discussed in [0015]).
However, Patel and Yeh fail to teach or suggest wherein determining the peripheral device is being removed is based on determining a set of compressible pogo pins “have decompressed beyond a threshold distance.”

Yasunaka discloses wherein a determining the peripheral device is being removed is based on determining a set of pins (called a “protrusion”) have decompressed (eg. when a “protrusion of the millimeter-wave connector 62 presses down the button of the millimeter-wave connector 52” as discussed in [0103]).

However, Yasunaka fails to teach or suggest wherein the protrusion is specifically a “pogo pin.”

Al-Momani et al. (US 9844144) discloses wherein “the compressed state of the pogo pin 1100 may occur when the spring 1110 is compressed beyond a threshold amount of compression” (see column 12, lines 19-27).
However, Al-Momani is unrelated to “determining the peripheral device is being removed.”

Therefore, each of the currently cited references of record fails to teach or suggest wherein “determining the peripheral device is being removed is based on determining a set of compressible pogo pins have decompressed beyond a threshold distance” when combined with each of the other currently cited claim limitations.

Claim 16 recites limitations substantially identical to those of claim 9, merely being dependent upon claim 15 instead of claim 8, and so would be allowable for the same reasons.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M BLANCHA whose telephone number is (571)270-5890. The examiner can normally be reached Monday to Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M BLANCHA/               Primary Examiner, Art Unit 2691